Citation Nr: 1520797	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-18 474A	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Medical Center in West Palm Beach, Florida	


THE ISSUES

1.  Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on January 8, 2011.

2.  Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on March 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans' Affairs (VA) Medical Center in West Palm Beach, Florida.  In that decision, the VA Medical Center denied entitlement to payment or reimbursement for medical expenses incurred at Indian River Medical Center (Indian River) on January 8, 2011.

In his June 2013 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at RO (Travel Board hearing).  He subsequently withdrew his hearing request.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.

The issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on March 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities and is not participating in a rehabilitation program.

2.  VA did not provide prior authorization for the medical services provided at Indian River on January 8, 2011.

3.  The treatment received on January 8, 2011 was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on January 8, 2011 have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim for payment or reimbursement of unauthorized medical expenses incurred on January 8, 2011, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any  injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App.  45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:  

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Indian River on January 8, 2011.  

Treatment records from Indian River dated on January 8, 2011 indicate that the Veteran presented to the emergency department at that facility on that date because the previous morning he began to gradually experience mild blurred vision (right eye worse than the left) while watching television.  He experienced a sensation as if there was "a cloud over the vision on the right."  The blurriness was floating and patchy within the lateral vision field, was constant, and was without any modifying factors.  He had not experienced any trauma and there was no headache, photophobia, or other complaints.  Examination revealed that the Veteran appeared to be comfortable.  A routine ophthalmologic examination was conducted and findings were all generally normal.  A diagnosis of a scotoma was provided, the Veteran was advised to return for further evaluation in 24 to 48 hours, and he was discharged in stable condition to home.

The Veteran reported in his March 2012 notice of disagreement and June 2013 VA Form 9 that it was the weekend when he visited Indian River on January 8, 2011, that any VA clinic was closed, that the closest VA emergency department was over 65 miles away, and that he had been advised by an emergency medical technician to go to the emergency room as soon as possible because he may have been experiencing a mini stroke.  Therefore, he went to the Indian River emergency department to be evaluated because it was only 6 miles from his home.

In support of his claim, the Veteran submitted a letter from firefighter/paramedic G.A. who stated that he had spoken with the Veteran in January 2011 regarding a problem that he was having with his vision where he would see spots of grey.  This problem was of recent onset.  G.A. knew that the Veteran had experienced medical problems in the past, he informed the Veteran that some of his symptoms could have been stroke related, and he advised the Veteran to "go immediately to the nearest hospital" to rule out any dangerous outcomes.

There is no evidence that the Veteran contacted VA at any time prior to his treatment at Indian River on January 8, 2011 and he has not indicated that VA provided authorization prior to his non-VA treatment on that date.  Documents associated with his file indicate that he did not advise VA of his private treatment until days following such treatment while being evaluated at VA.  Hence, the Board finds that VA did not give prior authorization for the Veteran's treatment at Indian River on January 8, 2011.

As for whether the Veteran is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment, he has no service-connected disabilities and there is no evidence that he is a participant in a rehabilitation program.  Therefore, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728 is not warranted.  38 U.S.C.A. § 1728; C.F.R. § 17.120.    

With regard to whether the Veteran is entitled to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725, the Board finds that the treatment received on January 8, 2011 was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the treatment received on that date was for sudden onset vision problems and the Veteran was advised by an emergency medical professional to "go immediately to the nearest hospital" because his symptoms were indicative of a possible stroke. 

The date on which the Veteran sought treatment at Indian River (January 8, 2011) was a Saturday and, as noted by the Veteran, no VA clinic was open at that time.  The nearest VA facility to the Veteran's home with an emergency department is the VA Medical Center in West Palm Beach, Florida (VAMC West Palm Beach).  This facility is approximately 60 to 70 miles from the Veteran's home, whereas Indian River is approximately 7 to 9 miles from his home.  Given that the Veteran was under the reasonable belief that he was in need of immediate medical attention due to a possible stroke (in light of his symptoms and the advice of G.A.) and that the nearest available VA facility was 60 to 70 miles away, the Board also finds that a VA or other Federal facility/provider was not feasibly available to him on January 8, 2011 and that an attempt to use VAMC West Palm Beach before seeking treatment at Indian River would not have been considered reasonable by a prudent layperson.  

Moreover, the Board finds that the remaining criteria for payment or reimbursement under the VMHCBA have been met.  Specifically, the emergency services rendered on January 8, 2011 were provided at Indian River's emergency department, VA treatment records associated with the Veteran's paperless records in the Virtual VA system indicate that he was enrolled in the VA health care system and had received treatment within the 24-month period preceding January 8, 2011, he is financially liable to Indian River for his treatment, he was not treated for any accident or work-related injury, and he is not eligible for reimbursement under 38 U.S.C. § 1728 (as explained above).  The bill for services refers to the Veteran as insured and indicate that he had an insurance identification number (his Social Security number)and a "Group" name of IP&OP (inpatient and outpatient?).  It is not clear from this or any other evidence that the Veteran had coverage under a health-plan contract for payment or reimbursement.  In addition, the Veteran is over 65 years old, but there is no showing that he is Medicare eligible or that he has any other insurance plan.  

In light of the above, the Board finds that the criteria for payment or reimbursement of the unauthorized medical expenses incurred at Indian River on January 8, 2011 under the VMHCBA have been met.  Hence, the appeal is granted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.     


ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at Indian River on January 8, 2011 is granted.


REMAND

In an October 2011 decision, VAMC West Palm Beach denied entitlement to payment or reimbursement for medical expenses incurred at Indian River on March 1, 2011.  In March 2012, the Veteran submitted a notice of disagreement with this decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at Indian River Medical Center on March 1, 2011.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


